Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendment to Claims 2-19
Text Document cannot be displayed
2. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein the piezoelectric layer comprises at least one of aluminum nitride, lithium niobate, lithium tantalate, zinc oxide, gallium nitride, scandium nitride, and quartz.  
3. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein the piezoelectric layer comprises aluminum nitride.  
4. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein the input portion and the output portion are asymmetrical, the asymmetry configured to produce the voltage gain.  
5. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein the plurality of input conductive strips are interdigitated with the plurality of output conductive strips with a pitch, P, in the width direction, and the pitch is so configured to maximize an electromechanical coupling coefficient for the resonator.  
6. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 5, wherein the pitch is in a range of about 50 nm to about 100 μm.  
7. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 5, wherein the thickness of the piezoelectric layer is about equal to the pitch.  
8. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 5, wherein the thickness of the piezoelectric layer is equal to the pitch within about 0.5%.  
9. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein [[the]] a resonant frequency of the micro-electromechanical piezoelectric transformer is lithographically defined.
micro-electromechanical piezoelectric transformer of claim 1, wherein input and output portions are electrically asymmetrical.  
11. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 10, wherein an effective capacitance at the input port differs from an effective capacitance at the output port.  
12. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein the input port and the output port are mechanically asymmetrical.  
13. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 12, wherein the input conductive strips and the output conductive strips differ in one or more of strip size, width, length, and area.  
14. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein an acoustic wavelength in the width direction is about equal to the thickness of the piezoelectric layer.  
15. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein the voltage gain is equal to or larger than about 100 for quality factors greater than about 2000.  
16. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein the thickness of the piezoelectric layer is from about 50 nanometers to about 100 micrometers.  
17. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein e31 and e33 piezoelectric coefficients of the piezoelectric layer are coherently combined to excite the two-dimensional Lamé mode of vibration.  
18. 	(Currently Amended) The micro-electromechanical piezoelectric transformer of claim 1, wherein a frequency of the Lamé mode of vibration ranges from about 1 MHz to about 100 GHz.  
19. 	(Currently Amended) A method of making the micro-electromechanical piezoelectric transformer of claim 1, the method comprising, lithographically patterning the input interdigital electrode and the output interdigital electrode in contact with the surfaces of the piezoelectric layer to provide a desired resonant frequency range.

End of Examiner’s Amendment





DETAILED ACTION

Allowable Subject Matter
Claims 1-20 and 22-23 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-20 
and 22-23 are considered to be allowable due to the inclusion of the following claim limitations: “…wherein the input portion and the output portion are configured to excite a two-dimensional Lamé mode of vibration in the piezoelectric layer…” in claims 1, 20, and 22.
Claims 2-19 and 23 are considered to be allowable due to their dependence on claims 1, 20, and 22.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837